Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to amendment filed 08/06/21.  Claims 1 – 21 have been examined. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1 – 4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter and hence the claimed invention is directed to non-statutory type subject matter.  Claims draws limitations to software per se type limitations.  Claims discloses a method however the method appears to comprises of abstract steps and doesn’t appear to have any interlinking hardware. 

Allowable Subject Matter

Claims 5 – 21 are allowed.
The prior art of record doesn’t teach or render obvious the following. 

“…recording each of the plurality of subroutine calling histories as a position list of calling nodes leading to a corresponding end node from the plurality of nodes the trimming at least one leading node in the plurality of subroutine calling histories leading to at least one end node in the plurality of nodes to determine a common relative calling history as a position list leading to one or more end nodes in the plurality of nodes; 
representation identifying communities of overlapping position lists from the plurality of subroutine calling histories where each of the communities is independently assigning labels to the plurality of nodes through a breadth first traversal of each position list of the plurality of subroutine calling histories that have common start nodes; and 
propagating labels in the communities of overlapping position lists where there is a transition from a labeling sequence for one position list into a labeling sequence for an overlapped position list such that all label sequences through each position list of the plurality of subroutine calling histories lead to an end of the overlapped position…”


Correspondence Information

5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/CHUCK O KENDALL/
Primary Examiner, Art Unit 2192